J-A25031-21

                                  2021 PA Super 241


    GITO, INC., D/B/A/ NELLO                   :   IN THE SUPERIOR COURT OF
    CONSTRUCTION, AS ASSIGNEE OF               :        PENNSYLVANIA
    THE CLAIMS OF THE GREATER                  :
    LATROBE SCHOOL DISTRICT                    :
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :   No. 225 WDA 2021
                                               :
                                               :
    AXIS ARCHITECTURE, P.C.                    :

                Appeal from the Order Entered January 26, 2021
     In the Court of Common Pleas of Westmoreland County Civil Division at
                           No(s): NO. 1706 of 2020


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

OPINION BY COLINS, J.:                         FILED: December 10, 2021

        Gito, Inc., d/b/a/ Nello Construction (Nello), as assignee of the claims

of the Greater Latrobe School District (School District), appeals from an order

of the Court of Common Pleas of Westmoreland County (the trial court)

sustaining preliminary objections in a breach of contract damages action that

it brought against Axis Architecture, P.C. (Architect) and dismissing the action

on the ground that an anti-assignment clause in the contract between School

District and Architect barred assignment of claims for damages for breach of

that contract. For the reasons set forth below, we reverse.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A25031-21


      This action arises out of contracts entered into by School District for the

construction of an elementary school (the project). Architect provided design

and architectural services for the project pursuant to a contract that it and

School District entered into on October 1, 2015. Complaint ¶5 & Ex. A. The

contract between School District and Architect contained the following

provision:

      [School District] and Architect, respectively, bind themselves,
      their partners, successors, assigns and legal representatives to
      the other party to this Agreement and to the partners, successors,
      assigns and legal representatives of such other party with respect
      to all covenants of this Agreement. Neither [School District]
      nor the Architect shall assign this Agreement without the
      written consent of the other, except that [School District]
      may assign this Agreement to an institutional lender
      providing financing for the Project. In such event, the lender
      shall assume [School District’s] rights and obligations under this
      Agreement. The Architect shall execute all consents reasonably
      required to facilitate such assignment.

Id. Ex. A at 11 Article 9.5 (emphasis added). Nello was the general trades

prime construction contractor for the project under a March 2017 contract with

School District.   Complaint ¶14; Architect’s Preliminary Objections ¶7;

Plaintiff’s Response to Architect’s Preliminary Objections ¶7.

      Delays occurred during the construction, and the project, which was to

be substantially completed by August 3, 2018, was not substantially

completed until November 28, 2018.           Complaint ¶¶9, 13, 20, 23-24;

Architect’s Preliminary Objections ¶8; Plaintiff’s Response to Architect’s

Preliminary Objections ¶8.    Nello in February 2019 initiated an arbitration

against School District in which it claimed that School District owed it over

                                      -2-
J-A25031-21


$1.5 million for work that it performed on the project and additional costs

caused by project delays.     Architect’s Preliminary Objections ¶9; Plaintiff’s

Response to Architect’s Preliminary Objections ¶9. School District contested

Nello’s claims against it and asserted a counterclaim for liquidated damages

and other damages caused by the delayed completion of the project.

Architect’s Preliminary Objections ¶10; Plaintiff’s Response to Architect’s

Preliminary Objections ¶10.

      In February 2020, Nello and School District entered into a settlement

under which School District paid Nello $831,000 and assigned Nello all of

School District’s claims against Architect and the project’s construction

manager for losses sustained by School District due to the delay in the

completion of the project.    Complaint ¶¶6, 29 & Ex. B.       This settlement

agreement provided that Nello would bear all costs of prosecuting the assigned

claims, including attorney fees and expert fees, and that Nello would retain

85% of any settlement of the assigned claims and pay 15% of any such

settlement to School District without any reduction for attorney fees or other

costs of prosecuting the assigned claims. Id. Ex. B.

      On April 14, 2020, Nello as School District’s assignee brought this breach

of contract action against Architect seeking to recover damages that School

District suffered as a result of Architect’s design and construction documents

and Architect’s coordination and management of the project. On April 24,

2020, Architect filed preliminary objections to Nello’s complaint that included


                                      -3-
J-A25031-21


an objection that Nello lacked standing to bring suit as School District’s

assignee because Architect did not give any written consent to School District’s

assignment of its claims and the assignment was therefore prohibited by the

contract between School District and Architect. On January 26, 2021, the trial

court sustained this preliminary objection and dismissed the action with

prejudice on the ground that the anti-assignment provision in the contract

between School District and Architect invalidated School District’s assignment

of its damages claims to Nello.           Trial Court Order, 1/26/21; Trial Court

Opinion, 3/31/21.1 This timely appeal followed.

       Appellant presents the following single issue for our review:

       Whether the Trial Court committed an error of law by holding that
       the language of Article 9.5 of the Contract prohibits another party
       from prosecuting the Greater Latrobe School District’s claims.

Appellant’s Brief at 4. This is a question of law as to which our review is

plenary and de novo.              Hospital & Healthsystem Association of

Pennsylvania v. Department of Public Welfare, 888 A.2d 601, 607 n.12

(Pa. 2005) (whether preliminary objections were properly sustained is a

question of law subject to plenary, de novo review); Rosiecki v. Rosiecki,

231 A.3d 928, 933 (Pa. Super. 2020) (contract interpretation is a question of

law over which this Court’s review is plenary and de novo).



____________________________________________


1 The trial court overruled Architect’s other preliminary objections as moot.
Trial Court Order, 1/26/21, at 3.


                                           -4-
J-A25031-21


      The issue in this appeal is a matter of first impression, as there is no

Pennsylvania appellate precedent addressing whether an anti-assignment

clause in a non-insurance contract that merely provides that neither party

shall assign the contract or agreement or rights thereunder bars assignment

of a post-performance claim for damages for breach of the contract.

      Two decisions of our Supreme Court from the 1930s and 1940s involving

construction contracts that had anti-assignment clauses, Nolan v. J. & M.

Doyle Co., 13 A.2d 59 (Pa. 1940) and Concrete Form Co. v. W. T. Grange

Const. Co., 181 A. 589 (Pa. 1935), have held or stated that an assignment

of rights under a contract that prohibits assignment is void. Neither of those

cases, however, involved application of a general prohibition on assignment

of the contract or assignment of the agreement to an assignment of a post-

performance claim.

      In Nolan, the rights assigned in the parties’ agreement included the

assignor’s performance of services under the contract and the assignment was

made before the contract work was performed. 13 A.2d at 60-61. In addition,

the Court’s statement concerning the effect of an anti-assignment clause was

not part of its holding, as the defense based on the anti-assignment clause

was in fact rejected because the defendant was the assignor and was not the

party whose consent to assignment was required. Id. at 63.

      In Concrete Form Co., the Court held that an anti-assignment clause

in a construction contract barred assignment of the right to payment after the


                                    -5-
J-A25031-21


construction was complete. The anti-assignment clause before the Court in

Concrete Form Co., however, did not merely prohibit assignment of the

contract or agreement.         Rather, it specifically provided that the assignor

“would not ‘sub-let any portion of the work of this contract or * * *

hypothecate, pledge or assign any payments thereunder except by and

in accordance with the consent of [the] contractor.’” 181 A. at 589 (emphasis

added) (brackets and ellipses in original). Here, the anti-assignment provision

prohibits only assignment of “this Agreement” and does not reference

payments, claims for damages, or any post-performance claims. Complaint

Ex. A at 11, Article 9.5.2

____________________________________________


2 The cases other than Nolan and Concrete Form Co. on which the trial court
based its ruling or that Architect contends show that Pennsylvania law
invalidates this assignment provide even less authority on the issue before us.
In Pennsylvania Co. for Insurances on Lives & Granting Annuities v.
Lebanon Building & Loan Ass’n, 10 A.2d 418 (Pa. 1940), the Supreme
Court held that there was no provision in the parties’ contract prohibiting
assignment and the language considered by the Court, which it held was not
part of the contract, expressly prohibited assignment of the specific right that
was assigned. Id. at 419 & n.2. The ruling in Fran & John's Doylestown
Auto Center, Inc. v. Allstate Insurance Co., 638 A.2d 1023 (Pa. Super.
1994) that the assignment was invalid was specifically rejected by our
Supreme Court in Egger v. Gulf Insurance Co., 903 A.2d 1219 (Pa. 2006)
and is therefore not good law. CGU Life Insurance Co. of America v.
Metropolitan Mortgage & Securities Co., 131 F. Supp. 2d 670 (E.D. Pa.
2001) and In re Greenly, 481 B.R. 299 (Bkcy. E.D.Pa. 2012) are federal court
decisions that, like Concrete Form Co., involved contractual language that
explicity prohibited assignment of the particular right that was assigned, not
language that merely prohibited assignment of the contract or the agreement.
CGU Life Insurance Co. of America, 131 F. Supp. 2d at 673; Greenly, 481
B.R. at 304, 307. Not only is Amico v. Radius Communications, 2001 WL
1807391 (C.P. Phila. Co. Oct. 29, 2001) a trial court decision not binding on
(Footnote Continued Next Page)


                                           -6-
J-A25031-21


       More recent decisions of our Supreme Court and this Court have rejected

contentions that anti-assignment clauses bar assignment of rights to payment

and claims for damages under insurance contracts.           In Egger v. Gulf

Insurance Co., 903 A.2d 1219 (Pa. 2006), the Supreme Court held that an

anti-assignment clause in an insurance policy that prohibits assignment of

“rights and duties under this policy” without the insurer’s written consent does

not bar post-loss assignment of claims for payment of insurance coverage

because a post-loss assignment does not alter the risk that the insurer agreed

to insure. Id. at 1220, 1222-29. In Chiropractic Nutritional Associates,

Inc. v. Empire Blue Cross & Blue Shield, 669 A.2d 975 (Pa. Super. 1995),

this Court held that an anti-assignment clause in a group medical insurance

policy providing that “[t]he right of a Member to receive payment is not

assignable” did not bar assignment of a cause of action for failure to pay

benefits and prosecution of the claim by the assignee. Id. at 982-84. Neither

of these decisions resolves the question before us, however, because the

Court in Egger based its ruling not only on the purpose of the anti-assignment

clause, but also on the conclusion that an insurance policy prohibition of

assignment of post-loss claims is void as against public policy and

Chiropractic Nutritional Associates, Inc. was decided under federal law,

not Pennsylvania law.           Egger, 903 A.2d at 1224-25; Chiropractic


____________________________________________


this Court, but the court in that case held that it was unclear that there was
any assignment. 2001 WL 1807191 at *7 n.9.

                                           -7-
J-A25031-21


Nutritional Associates, Inc., 669 A.2d at 978-80. Because our case law

has not addressed the issue here, we look to authorities outside our

Commonwealth for their persuasive value. Newell v. Montana West, Inc.,

154 A.3d 819, 823 & n.6 (Pa. Super. 2017).

      Courts throughout the country have repeatedly held that anti-

assignment clauses that prohibit assignment of the contract or agreement or

prohibit assignment of rights or interests under the contract or agreement do

not bar the assignment of post-contract performance claims for damages.

See, e.g., Holland v. United States, 74 Fed. Cl. 225, 255-58 (2006)

(provision that “this Agreement may not be assigned to any party nor may

any rights or obligations under it be transferred or delegated to or vested in

any other party, through merger, consolidation, or otherwise, without the

prior written consent of the [FSLIC]” did not bar assignment of claim for

breach of the agreement) (brackets in original); Missouri Bank & Trust Co.

v. Gas–Mart Development Co., 130 P.3d 128, 134 (Kan. App. 2006)

(contract provision that “[t]he parties hereto agree not to assign this Contract

without the prior written consent of the other party hereto” did not bar

assignment of breach of contract and other damages claims under the

contract) (emphasis omitted); Folgers Architects Ltd. v. Kerns, 633

N.W.2d 114, 125-27 (Neb. 2001) (anti-assignment clause that “[n]either the

Owner nor the Architect shall assign, sublet or transfer any interest in this

Agreement without the written consent of the other” did not bar assignment


                                     -8-
J-A25031-21


of architect’s breach of contract claims for non-payment of its fees); Korte

Construction Co. v. Deaconess Manor Association, 927 S.W.2d 395, 400-

03 (Mo. App. 1996) (contract provision that “[n]either party to the Contract

shall assign the Contract or sublet it as a whole without the consent of the

other, nor shall the Contractor assign any money due or to become due to him

hereunder, without the previous written consent of the Owner” did not bar

assignment of post-performance cause of action for breach of the contract)

(emphasis omitted); Berschauer/Phillips Construction Co. v. Seattle

School District, 881 P.2d 986, 993-94 (Wash. 1994) (anti-assignment clause

that “[n]either the Owner nor the Architect shall assign, sublet or transfer any

interest in this Agreement without the written consent of the other” did not

bar owner’s post-performance assignment to general contractor of its cause

of action against architect for breach of contract); Ford v. Robertson, 739

S.W.2d 3, 4-5 (Tenn. App. 1987) (provision in architect’s contract that

“[n]either the Owner nor the Architect shall assign, sublet or transfer any

interest in this Agreement without the written consent of the other” did not

bar post-performance assignment of owner’s claim for damages for breach of

contract); Cordis Corp. v. Sonics International, Inc., 427 So.2d 782 (Fla.

App. 1983) (contract provision that “[t]he rights of Distributor [Mexcor],

hereunder shall not be assigned or transferred, either voluntarily or by

operation of law, without [Sonics International’s] written consent, nor shall

the duties of Distributor hereunder be delegated in whole or in part” and that


                                     -9-
J-A25031-21


“[a]ny such assignment, transfer or delegation shall be of no force or effect”

did not invalidate assignment of accrued cause of action for unpaid

commissions) (brackets in original); Fuller v. Favorite Theaters Co., 230

P.2d 335, 336 (Utah 1951) (provision that “[t]his license shall not be assigned

by either party without the written consent of the other” did not bar

assignment of cause of action for breach of contract).

      The courts in these jurisdictions have persuasively explained that the

purpose of a general anti-assignment clause is to prevent a party from

assigning its performance of the contract to a third-party without the consent

of the other party and that assignment of a claim for damages is entirely

different from assignment of performance and does not implicate the purpose

of the anti-assignment clause.         See, e.g., Omicron Safety & Risk

Technologies, Inc. v. UChicago Argonne, LLC, 181 F. Supp. 3d 508, 511

(N.D. Ill. 2015) ( “The logic behind this rule is that it should make no difference

to [the other party to the contract] whether [the party with whom it

contracted] or an assignee sues to recover money allegedly owed under a fully

performed contract”); Folgers Architects Ltd., 633 N.W.2d at 126 (“the

intent of the provision against assignment of rights under a contract, which

generally is to allow the parties to choose with whom they contract, is not

affected by allowing an assignment of a right to collect damages for breach of

contract”); Korte Construction Co., 927 S.W.2d at 403 (holding that “the

prohibition in the contract against assignment of the contract without the


                                      - 10 -
J-A25031-21


consent of the other party does not bar assignment of causes of action

accruing from breach of the contract” because “contract rights are distinct

from causes of action which accrue from the violation of such rights”); Ford,

739 S.W.2d at 5 (holding that “[t]he law draws a distinction between the right

to assign performance under a contract and the right to receive damages for

its breach” and that therefore the anti-assignment clause’s “‘any interest’

language must be construed to mean any interest in the performance of the

executory contract”)(emphasis in original).

      In addition, consistent with these decisions, Section 322 of the

Restatement (Second) of Contracts states:

      (1) Unless the circumstances indicate the contrary, a
      contract term prohibiting assignment of “the contract”
      bars only the delegation to an assignee of the performance
      by the assignor of a duty or condition.

      (2) A contract term prohibiting assignment of rights under the
      contract, unless a different intention is manifested,

      (a) does not forbid assignment of a right to damages for breach
      of the whole contract or a right arising out of the assignor’s due
      performance of his entire obligation;

      (b) gives the obligor a right to damages for breach of the terms
      forbidding assignment but does not render the assignment
      ineffective;

      (c) is for the benefit of the obligor, and does not prevent the
      assignee from acquiring rights against the assignor or the obligor
      from discharging his duty as if there were no such prohibition.




                                    - 11 -
J-A25031-21


Restatement (Second) of Contracts § 322 (emphasis added).3

       We find the above decisions and the Restatement (Second) of Contracts

§ 322 persuasive and hold that under Pennsylvania law a contractual clause

that prohibits only assignment of the contract or assignment of the agreement

does not bar assignment of a post-performance claim for damages.

       The trial court therefore erred in finding that the assignment here was

barred by the anti-assignment clause in the contract between School District

and Architect. That anti-assignment clause prohibited only assignment of “this

Agreement” and the School District’s assignment to Nello did not assign or

delegate any of School District’s duties or performance, was made after the

contract was fully performed, and was an assignment of the right to damages

for Architect’s breach of contract.

       There is, moreover, no other language in the Architect’s contract with

School District that shows an intent to prohibit assignment of claims for

damages.      The language permitting assignment to an institutional lender

refers to assignment by School District of its obligations under the contract

and therefore is consistent with an intent to bar only delegation of the

assignor’s performance. Complaint Ex. A at 11, Article 9.5 (providing that if

School District assigns the contract to an institutional lender, “the lender shall


____________________________________________


3 Architect is correct that Pennsylvania courts have not previously adopted
(Second) of Contracts § 322. Our courts, however, have also not rejected it.
Chiropractic Nutritional Associates, Inc. briefly referred to Section 322,
but did so in interpreting federal law. 669 A.2d at 980 n.7.

                                          - 12 -
J-A25031-21


assume [School District’s] rights and obligations under this Agreement”). The

language of Article 9.7 of the contract providing that “[n]othing contained in

this Agreement shall create a contractual relationship with or a cause of action

in favor of a third party against either [School District] or Architect,” id. Article

9.7, shows an intent to restrict claims by third parties asserting their own

rights, not an intent to limit Architect’s or School District’s assignment of

causes of action they may have against each other under the Contract. The

complaint in this action asserts only School District’s claims against Architect,

not Nello’s claim for its own damages.

      Architect argues that the anti-assignment clause here must be held to

bar assignment of School District’s breach of contract claim to prevent

duplicative recovery because Nello has filed a separate action against Architect

in its own right.   Appellee’s Brief at 15.     The damages sought in the two

actions, however, are not the same. Nello’s claim under the assignment is for

damages suffered by School District, not for the damages that it suffered, and

the damages that it seeks in the other action are its own damages. While

some damages claims could overlap, the risk of duplicative recovery is not

created by the assignment, as that risk would exist if School District brought

its own action for damages rather than assigning the cause of action.

Prevention of duplicative recovery is more appropriately achieved by

consolidation or coordination of the actions, which Architect had apparently




                                       - 13 -
J-A25031-21


sought before its preliminary objection was sustained. See Plaintiff’s Brief in

Opposition to Architect’s Preliminary Objections at 8 n.3.

      Because the trial court erred in concluding that the anti-assignment

clause in the contract between School District and Architect barred School

District’s assignment of its breach of contract claim to Nello, we reverse the

trial court’s order sustaining Architect’s preliminary objection and remand this

case for further proceedings.

      Order reversed. Case remanded for further proceedings.        Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/10/2021




                                     - 14 -